EliteDesigns® Variable Annuity EliteDesigns® II Variable Annuity EliteDesigns® Variable Annuity EliteDesigns® II Variable Annuity Issued by: Issued by: Security Benefit Life Insurance Company One Security Benefit Place Topeka, Kansas 66636-0001 First Security Benefit Life Insurance andAnnuity Company of New York 800 Westchester Avenue, Suite 641 N Rye Brook, New York 10573 Supplement Dated July 28, 2014 To Current Prospectus Effective August 11, 2014, the following underlying funds (the “Funds”) are changing their names. Each corresponding Subaccount will also change its name accordingly. All references to each Former Name in the current Prospectus(es) are hereby changed to reflect the New Name effective August 11, 2013. Former Name New Name DWS Capital Growth VIP Deutsche Capital Growth VIP DWS Core Equity VIP Deutsche Core Equity VIP DWS Global Growth VIP Deutsche Global Growth VIP DWS Global Small Cap VIP Deutsche Global Small Cap VIP DWS Government & Agency Securities VIP Deutsche Government & Agency Securities VIP DWS High Income VIP Deutsche High Income VIP DWS Large Cap Value VIP Deutsche Large Cap Value VIP DWS Small Mid Cap Value VIP Deutsche Small Mid Cap Value VIP Please Retain This Supplement For Future Reference 77-02014-062014/07/28
